DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 1/20/2021 with respect to the rejection(s) of claim(s) 2-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley; Michael D. US 20060166737 A1 (hereafter Bentley) and further in view of Aragones; Tesa et al. US 20120183939 A1 (hereafter Aragones).
Regarding claim 2, “a system for error detection and prioritization, the system comprising: a processor; memory including instructions, which when executed by the processor, cause the processor to: determine a set of error detection parameters based on an identification of a physical skill executed by a person during an instance” Bentley teaches para 86 - analyzing the collected data, and includes accessing a database of related data for comparison and for relating types and degrees of deviations in performance from benchmark values to a library of standard exercises for generating prescriptions of appropriate practice exercises or corrective measures; see also para 35, 128-154 examples of determining set of error detection parameters for a physical skill comprising a golf swing wherein a set of exercises where the golfer tries to rotate the shoulders through exactly 40 degrees from vertical, the system, as through a control module, can alert the golfer through tones or lights or changing colors within the graphic display screen when the swing differs from the ideal rotation angle by more than a predetermined error.  For example, only if the rotation angle falls between 35-45 degrees, will the swing be considered a success.  The tones or changing lights may have several bands or ranges, allowing intermediate or scaled results.  For example, a red light might follow a swing in which a diagnostic parameter badly diverged from ideal, a yellow light might follow a swing in which the same diagnostic parameter only somewhat diverged from ideal, and a green light might follow a swing in which the same diagnostic parameter diverged from ideal by less than the pre-assigned margin of error.  The signal light may be the background color of an animation.  The information conveyed by the changing color of the selected illuminated portion of a screen may be likewise presented with same or more or less detail in other audio, textual, numerical and/or graphical formats, including numbers, bar graphs, line graphs and text messages.; 
access an error detection database to obtain the set of error detection parameters, each error detection parameter describing a position of the person during execution of the physical skill, the execution having an execution timeframe; and compare the instance of the person during execution of the physical skill against a model form to measure positional errors of the instance of the person during execution of the physical skill with respect to the model form” Bentley para 86-89, 92, 131 teaches – Analyze requires analyzing the collected data, and includes accessing a database 700 of related data for comparison and for relating types and degrees of deviations in performance from benchmark values to a library of standard exercises for generating prescriptions of appropriate practice exercises or corrective measures which a person of ordinary skill in the art would have understood that the database stores the benchmark data (which is the model form) to establish error detection of the data obtained from the test subject 40; see Bentley para 118-125 corresponds to an execution timeframe from beginning of monitored movement to the end of the analyzed physical exercise skill. Regarding “and output, on a user interface, an indication of a positional error score based on the comparison” Bentley paragraphs discussed supra (i.e., para 35, 86-89, 92, 131, 128-154) disclosing displaying feedback for positional errors at particular positional points in a person’s (element 40) swing based on a comparison of a benchmark value. Whereas Bentley does not use the terms “model form” a person of ordinary skill in the art would have understood that the teachings of Bentley correspond to a model form and/or rendered obvious in view of Aragones. 
For example, in an analogous art, Aragones teaches (para 114-118 - System 100 may monitor a location of individual body parts of the user or groups of body parts, and assign a location score to each body part or body part group based on whether each is in the correct location. With reference to FIG. 8, for example, computer 102 may determine an angle between a straight line across a user's hips and form guidance information 702. Computer 102 may assign an angle score based on the angle between the line of current form information 804 and the line of form guidance information 702. A smaller angle may 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Bentley invention for analyzing the collected data for an individual performing a physical exercise comprising accessing a database of related data for comparison and for relating types and degrees of deviations in performance from benchmark values to a library of standard exercises for generating errors for the individual in performing said physical exercise by further incorporating known elements of Aragones’ invention for delivery of interactive skills training content wherein defining observable data of a person performing a skill in model form to present a positional error score based on the comparison because both inventions monitor the performer’s posture and body regions to calculate the correct performance of a skill by generating a score to identify whether the performance is successful or lacking.

Regarding claim 3, wherein each of the error detection parameters are respectively associated with a time range in the execution timeframe of the physical skill” is further rejected on obviousness grounds as discussed in the rejection of claim 2 wherein Bentley further teaches para 32, 118-24 and Fig. 9 reporting data on the state of the various parameters in any given freeze-frame or on a stepped frame movement corresponds to a time range in the execution of the timeframe; See also Aragones para 79-80, 102-114 and 119-124 providing feedback to identify errors at different points/instances or at a number of different variance sequence.

Regarding claim 4, “wherein measuring positional errors of the instance of the person with respect to the model form for a particular error detection parameter is performed in the time range associated with the particular error detection parameter” is further rejected on obviousness grounds as discussed in the rejection of claims 2-3 wherein Bentley teaches  para 32, 118-129,  131-154 and Fig. 9 reporting data on the state of the various parameters in any given freeze-frame or on a stepped frame 


Regarding claim 5, “wherein the error detection parameters are based on a joint angle corresponding to joint positions or a linear displacement corresponding to limb positions or body positions during the execution of the physical skill” is further rejected on obviousness grounds as discussed in the rejection of claims 2-4 wherein Bentley further teaches para 153 – performance parameters comprising body segments or components of the motion including alignment of limbs in relation to appropriate joint angles to correct alignment in major joint centers of the body. 

Regarding claim 6, wherein the instructions further cause the processor to: identify a largest positional error of the measure positional errors; obtain a specific exercise to address the largest positional error from a skills database based on the largest positional error; and present the a specific exercise to address the largest positional error to the user” is further rejected on obviousness grounds as discussed in the rejection of claims 2-5 wherein Bentley further teaches para 153 – provide specific exercises to correct performance errors related to major body component movements wherein performance parameters comprising body segments or components of the motion including alignment of limbs in relation to appropriate joint angles to correct alignment in major joint centers of the body.  See also Aragones para 81 providing performance thresholds when a user performance is with minimal errors and above ninety percent threshold.

Regarding claim 7, “wherein the instructions further cause the processor to determine that positional errors of the instance of the person with the model form are each less than a corresponding threshold, and notify a user that the instance of the person during execution of the physical skill as a supra claim 1 discussing para 35, 86-89, 92, 131, 128-154) disclosing displaying feedback for positional errors at particular positional points in a person’s (element 40) swing based on a comparison of a benchmark value. For example, Bentley teaches “Codes transmitted as biofeedback to the golfer may be in the form of a tone or a color that differs between a successful swing and an unsuccessful swing.  For example, if the system is programmed and set up for training the golfer in a set of exercises where the golfer tries to rotate the shoulders through exactly 40 degrees from vertical, the system, as through a control module, can alert the golfer through tones or lights or changing colors within the graphic display screen when the swing differs from the ideal rotation angle by more than a predetermined error.  For example, only if the rotation angle falls between 35-45 degrees, will the swing be considered a success.  The tones or changing lights may have several bands or ranges, allowing intermediate or scaled results.  For example, a red light might follow a swing in which a diagnostic parameter badly diverged from ideal, a yellow light might follow a swing in which the same diagnostic parameter only somewhat diverged from ideal, and a green light might follow a swing in which the same diagnostic parameter diverged from ideal by less than the pre-assigned margin of error.  The signal light may be the background color of an animation.  The information conveyed by the changing color of the selected illuminated portion of a screen may be likewise presented with same or more or less detail in other audio, textual, numerical and/or graphical formats, including numbers, bar graphs, line graphs and text messages.”; see also Aragones para 81 providing performance thresholds when a user performance is with minimal errors and above ninety percent threshold.

Regarding claim 8, “wherein the set of error detection parameters are determined based on common errors stored in the error detection database of previous attempts by other persons of the physical skill or instructor-identified errors” is further rejected on obviousness grounds as discussed in the 

Regarding claim 9, “wherein to compare the instance of the person during execution of the physical skill against the model form, the instructions further cause the processor to use weights associated with the set of error detection parameters” is further rejected on obviousness grounds as discussed in the rejection of claims 2-8 wherein Bentley further teaches para 22, 129, 131, 149 utilziing weighted parameters in the analysis; See also Aragones para 118 – scores are weighted different such as different body regions.

Regarding claim 10, “wherein the indication of the positional error score includes at least one of an overall score, a score for a particular portion of the physical skill, a score relative to a previous attempt to perform the physical skill, or a score relative to a score of the model form” is further rejected on obviousness grounds as discussed in the rejection of claims 2-9 wherein Bentley further teaches para 32, 118-24 and Fig. 9 reporting data on the state of the various parameters, comprising an overall score, in any given freeze-frame or on a stepped frame movement; Bentley further teaches para 16, 22, 92, 149 providing comparative study of the component parts of the user’s performance as to its own prior test results or the performance of other persons or benchmark values. See also Aragones para 79-80, 102-114 and 119-124 providing feedback to identify errors at different points/instances or at a number of different variance sequence; see also Aragones para 81 providing performance thresholds when a user performance is with minimal errors and above ninety percent threshold.

Regarding claim 11, “wherein the comparison is based on a best fit analysis of body segments of the person during execution of the physical skill to the model form at a particular time within the execution timeframe” is further rejected on obviousness grounds as discussed in the rejection of claims 

Regarding the method claims 12-21 the claims are grouped and rejected with the system claims 2-11 because the elements and features of the system claims are met by the disclosure of the apparatus, systems, and methods of the reference(s) as discussed in the rejection of claims 2-11 and because the elements and features of the system are easily converted into steps of a method by one of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421